Citation Nr: 9901484	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-37 622	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a disorder manifested 
by chest pain and shortness of breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to November 
1994.

This appeal arose from April 1995 and July 1995 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

The Board of Veterans' Appeals (the Board) denied entitlement 
to service connection for a disorder manifested by chest pain 
and shortness of breath in a June 1998 decision.  

In September 1998, pursuant to 38 U.S.C.A. § 7103(a) (West 
1991), the Acting Chairman of the Board ordered 
reconsideration of the Board's June 1998, decision by an 
expanded panel of Board members.  The case is now before an 
expanded panel of the Board.  This decision by the 
reconsideration panel replaces that part of the June 1998 
decision that denied entitlement to service connection for a 
disorder manifested by chest pain and shortness of breath.


REMAND

The veteran claims entitlement to service connection for a 
disorder manifested by chest pain and shortness of breath.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Additionally, service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (1998). 

The record shows that the veteran served in the Persian Gulf 
during the Persian Gulf War (PGW).  38 U.S.C.A. § 1117 (West, 
Supp. 1998) provides for presumptive service connection in 
cases where a veteran offers competent, objective medical or 
lay evidence of a chronic disability resulting from an 
undiagnosed illness, which became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the PGW, or that become manifest to a 
degree of 10 percent or more between the end of his service 
in that theater during the PGW and December 31, 2001.

Title 38, Code of Federal Regulations, Section 3.317(a) 
further provides that the VA shall pay compensation to a PGW 
veteran who exhibits objective indications of chronic 
disability (manifested by certain signs or symptoms), 
which, by history, physical examination and laboratory tests 
cannot be attributed to any known clinical diagnosis.  Id.; 
see also 38 U.S.C.A. § 1117.  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include respiratory 
system signs or symptoms.  38 C.F.R. § 3.317(b).  Objective 
indications include both objective evidence perceptible to 
an examining physician and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(2).  In this regard, VA has indicated non-medical 
indicators of illness may include evidence of time lost from 
work, evidence the veteran has sought medical treatment for 
his symptoms, and [l]ay statements from individuals who 
establish that they are able from personal experience to make 
their observations or statements.  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(1995).

On review of the record, the Board finds that sufficient 
evidence has not yet been presented or secured to permit an 
appropriate disposition of the appeal.  As noted above, the 
veteran served in the Persian Gulf.  He was seen during 
service for complaints of chest pain and shortness of breath.  
Service medical records show that he was seen in July 1993 
for complaints of chest pain, which was diagnosed as costo 
chondritis.  During his October 1994 separation examination, 
he complained of shortness of breath with chest tightness.  
No diagnosis was made at that time.  

A December 1995 VA examination report shows that the veteran 
reported complaints of shortness of breath associated with 
pain and a tightness in his chest.  After pulmonary function 
testing, the impression was essentially normal pulmonary 
function tests.  X-ray examination was normal.  No diagnosis 
was made at that time other than a history of shortness of 
breath.   

The record does not show a current diagnosis referable to the 
veterans complaints of shortness of breath and chest pain.  
Under 38 C.F.R. § 3.317, however, the veteran may be entitled 
to presumptive service connection for a chronic disability 
resulting from an undiagnosed illness since the veteran 
served in the Persian Gulf during the PGW.  

Regarding the presence of a current disorder manifested by 
chest pain and shortness of breath due to an undiagnosed 
illness, however, the medical evidence is unclear.  Since his 
statements regard subjective conditions, the veteran has 
offered competent testimony and statements that he 
experienced these symptoms during his service in the Persian 
Gulf and continuously since that service.  Gregory v. Brown, 
8 Vet. App. 563, 569 (1996).  Still, the Board notes that 
while the record as constituted precludes a denial under 38 
C.F.R. § 3.317, it does not clearly show whether there is 
objectively verifiable pathology; and whether such pathology, 
if present, would currently warrant a diagnosis.  Indeed, the 
Board also notes that the most recent VA examination on this 
issue was in December 1995, more than three years ago.  VA 
has a duty to assist the veteran, which includes providing 
him with a thorough and contemporaneous medical examination.  
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, 
further development is in order.

Therefore, in order to fully assist the veteran in the 
development of his case and extend to him every equitable 
consideration, the Board concludes that additional action is 
warranted.  This case is therefore REMANDED for the 
following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since December 1995 
for his symptoms related to chest pain or 
shortness of breath.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  Once the development requested in 
paragraph one has been completed, the RO 
should schedule the appellant for an 
appropriate Persian Gulf examination to 
determine, if possible, the nature and 
cause of any disorder manifested by chest 
pain and or shortness of breath.  
Following the examination, the examiner 
should offer an opinion whether these 
symptoms are caused by an underlying 
undiagnosed disorder, or whether it is 
more likely than not that they can be 
attributed directly to a diagnosable 
disability.  If the symptoms can be 
associated with a diagnosable entity that 
entity should be noted.  The claims file, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner before the examination for 
proper consideration of the medical 
history.  The examination report should 
indicate whether such a review of the 
claims file was conducted.  All necessary 
tests and studies should be performed and 
all clinical manifestations should be 
reported in detail.  A complete rationale 
for any opinion expressed must be 
provided. The examination report should 
be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran, and 
his representative, if any, should be furnished a 
supplemental statement of the case and given the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


			
R. F. WILLIAMS				BRUCE KANNEE 
Member, Board of Veterans' Appeals 	Member, Board of Veterans' 
Appeals



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
